UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1538


TIMOTHY OMAR HANKINS, SR.,

                     Plaintiff - Appellant,

              v.

THE STATE OF NORTH CAROLINA; DAVID R. SHEARON; SARDIA MARIE
HANKINS; TRUCPHUONG NGUYEN; ANGUS NGUYEN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cv-00061-D)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Timothy Omar Hankins, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Omar Hankins, Sr., appeals the district court’s order denying his motion

to reopen his 42 U.S.C. § 1983 (2012) action and denying his request for mandamus

relief. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Hankins v. North Carolina, No. 7:18-cv-

00061-D (E.D.N.C. May 10, 2019). We deny Hankins’ motion to recuse any judge who

has been admitted to the North Carolina bar. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2